

Exhibit 10.1
$360,000,000


COMMUNITY HEALTHCARE TRUST INCORPORATED


COMMON STOCK
PAR VALUE $0.01 PER SHARE


AMENDMENT NO. 1 TO
Amended and Restated SALES AGENCY AGREEMENT


November 3, 2020


Piper Sandler & Co.
1251 Avenue of the Americas, 6th Floor
New York, New York 10020


Evercore Group L.L.C.
55 East 52nd Street, 36th Floor
New York, NY 10055


Truist Securities, Inc.
3333 Peachtree Road NE, 11th Floor
Atlanta, GA 30326
Attention: Equity Capital Markets


Regions Securities LLC
615 S. College Street, Suite 600
Charlotte, NC 28202


Robert W. Baird & Co. Incorporated
777 E. Wisconsin Avenue
Milwaukee, Wisconsin 53202


Fifth Third Securities, Inc.
424 Church Street
Maildrop: UTFC6B
Nashville, TN 37219


Janney Montgomery Scott LLC
1717 Arch Street, 22nd Floor
Philadelphia, PA 19103


Ladies and Gentlemen:


Reference is made to the Amended and Restated Sales Agency Agreement, dated
November 5, 2019 (as amended to the date hereof, the “Agreement”), by and among
Community Healthcare Trust Incorporated, a Maryland corporation (the “Company”),
Piper Sandler & Co. (f/k/a Sandler O’Neill & Partners, L.P.), Evercore Group
L.L.C., Truist Securities, Inc. (f/k/a SunTrust Robinson Humphrey, Inc.), Fifth
Third Securities, Inc. and Janney Montgomery Scott LLC (collectively, the
“Existing Agents” or “you”) pursuant to which the Company may issue and sell
from time to time through the Existing Agents, each acting as agent and/or
principal, shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”), having an aggregate sale price of up



--------------------------------------------------------------------------------



to $360,000,000 on the terms and conditions set forth therein. Capitalized terms
used but not defined herein shall have the meanings ascribed to such terms in
the Agreement.


In connection with the foregoing, the parties wish to amend the Agreement
through this Amendment No. 1 (this “Amendment”) with effect on and after the
date hereof (the “Effective Date”).


SECTION 1. Amendments to the Agreement. The parties agree, from and after the
Effective Date, that:


a.The definitions of the terms “Agent” and “Agents” are hereby amended to read
as follows:


•Piper Sandler & Co.;
•Evercore Group L.L.C.;
•Truist Securites, Inc.;
•Regions Securities LLC
•Robert W. Baird & Co. Incorporated;
•Fifth Third Securities, Inc.; and
•Janney Montgomery Scott LLC (each an “Agent” and collectively, the “Agents”).


b.The definition of “Agreement” or references to “hereunder”, “herein” or
similar import shall mean the Agreement as modified by this Amendment and as may
otherwise be amended from time to time after the Effective Date.
c.The second sentence of Section 3(b) of the Agreement is hereby deleted in its
entirety and in lieu thereof insert the following:
For the avoidance of doubt, the foregoing limitation to sell Shares through only
one of the Agents of the Company’s choice on any Trading Day shall not apply to
sales solely to employees or security holders of the Company or its
Subsidiaries, or to a trustee or other person acquiring such securities for the
accounts of such persons in which Piper Sandler & Co., Evercore Group L.L.C.,
Truist Securities, Inc., Regions Securities, LLC, Robert W. Baird & Co.
Incorporated, Fifth Third Securities, Inc. or Janney Montgomery Scott LLC is
acting for the Company in a capacity other than as an Agent under this
Agreement.


d.The last sentence of Section 13 to the Agreement shall be deleted in its
entirety and in lieu thereof insert:
Except as otherwise provided herein, all statements, requests, notices and
agreements hereunder shall be in writing, and shall be deemed to have been duly
given if mailed or transmitted by any standard form of telecommunication.
Notices to the Agents shall be directed as follows: if to Piper Sandler & Co.,
1251 Avenue of the Americas, 6th Floor, New York, NY 10020, Attention: General
Counsel; if to Evercore Group L.L.C., 55 East 52nd Street, 36th Floor, New York,
NY 10055; if to Truist Securities, Inc., 3333 Peachtree Road NE, 11th Floor,
Atlanta, GA 30326, Attention: Equity Capital Markets; if to Regions Securities,
LLC, 615 S. College Street, Suite 600, Charlotte, NC 28202, Attention: Brit
Stephens and Ed Armstrong; if to Robert W. Baird & Co. Incorporated, 777 E.
Wisconsin Avenue, Milwaukee, Wisconsin 53202, Attention: Syndicate Department
(facsimile: (414)-298-7474), with a copy to the Legal Department; if to Fifth
Third Securities, Inc., 424 Church Street, Maildrop: UTFC6B, Nashville, TN
37219; if to Janney Montgomery Scott LLC, 1717 Arch Street, 22nd Floor,
Philadelphia, PA 19103; and with respect to each notice to any Agent a copy (for
informational purposes only) to Morrison & Foerster LLP, 2000 Pennsylvania
Avenue, NW Suite 6000, Washington, D.C. 20006, Attention: Justin R. Salon, Esq.;
and if to the Company shall be delivered or sent by mail to Community Healthcare
Trust Incorporated, 3326 Aspen Grove Drive, Suite 150, Franklin, Tennessee
37067, Attention: Timothy G. Wallace, with a copy (for informational purposes
only) to Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, 211 Commerce
Street, Suite 800, Nashville, Tennessee 37201, Attention: Tonya Mitchem Grindon.
Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.


2



--------------------------------------------------------------------------------



SECTION 2. Obligations Binding upon Regions Securities, LLC. Regions Securities,
LLC hereby agrees to be bound by the terms of the Agreement. Regions Securities,
LLC shall be considered to be an Agent under the Agreement to the same extent as
if it were a party to the Agreement on the date of the execution thereof.
SECTION 3. Obligations Binding upon Robert W. Baird & Co. Incorporated. Robert
W. Baird & Co. Incorporated hereby agrees to be bound by the terms of the
Agreement. Robert W. Baird & Co. Incorporated shall be considered to be an Agent
under the Agreement to the same extent as if it were a party to the Agreement on
the date of the execution thereof.
    SECTION 4. GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AMENDMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES
OF DAY REFER TO NEW YORK CITY TIME. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
SECTION 5. Counterparts. This Amendment may be executed and delivered in any
number of counterparts, all of which taken together shall upon execution and
delivery constitute one and the same instrument.

Very truly yours,COMMUNITY HEALTHCARE TRUST INCORPORATEDBy:/s/ Timothy
WallaceName:Timothy WallaceTitle:Chief Executive Officer and PresidentAccepted
as of the date hereof:PIPER SANDLER & CO.By:/s/ R. KleinertName:R.
KleinertTitle:Managing Director

3



--------------------------------------------------------------------------------




EVERCORE GROUP L.L.C.By:/s/ Jay T. ChandlerName:Jay T. ChandlerTitle:Senior
Managing DirectorTRUIST SECURITIES, INC.By:/s/ Keith CarpenterName:Keith
CarpenterTitle:Director
REGIONS SECURITIES LLC
By:/s/ Edward L. ArmstrongName:Edward L. ArmstrongTitle:Managing Director - ECM
ROBERT W. BAIRD & CO. INCORPORATED
By:/s/ Christopher WalterName:Christopher WalterTitle:Director

Signature Page to Amendment No. 1 to the Amended and Restated Sales Agency
Agreement


4



--------------------------------------------------------------------------------




JANNEY MONTGOMERY SCOTT LLCBy:/s/ David LauName:David LauTitle:Managing
DirectorFIFTH THIRD SECURITIES, INC.By:/s/ Susannah Doyle LunkeName:Susannah
Doye LunkeTitle:Director, ECM

Signature Page to Amendment No. 1 to the Amended and Restated Sales Agency
Agreement
5

